Judgment, Supreme Court, Bronx County (Phylis Bamberger, J.), rendered December 23, 1993, convicting defendant, after a jury trial, of robbery in the first degree (three counts), robbery in the second degree, and criminal possession of a weapon in the second and third degrees, and sentencing him, as a persistent violent felony offender, to concurrent terms of 15 years to life on two of the first-degree robbery convictions, and lesser concurrent terms on the remaining convictions, unanimously affirmed.
After the jury had been deliberating only one and a half hours, including lunch, a juror was taken ill, found by EMS personnel to be suffering from high blood pressure, and taken to the hospital. The trial court questioned the juror the next day, determined that she had been taking prescribed blood pressure medication during the trial (and no other medica*123tion), that she had not felt ill at any other time during the trial, and that she was feeling "wonderful” after a "good night’s sleep”. The trial court’s probing and tactful inquiry into the unique facts surrounding the juror’s temporary illness, including a careful consideration of the juror’s answers and demeanor, all of which were placed on the record, complied fully with the court’s obligations to safeguard defendant’s rights (People v Buford, 69 NY2d 290, 298-299). We observe that the trial court, at defendant’s request, also questioned the other jurors, individually, to ensure that their ability to continue deliberations was not affected by the temporary incapacitation of the juror who was taken ill. Concur — Rosenberger, J. P., Wallach, Rubin, Kupferman and Mazzarelli, JJ.